Order, entered February 7, 1968, denying plaintiff’s motion for summary judgment, unanimously reversed, on the law, with $50 costs and disbursements to the plaintiff-appellant, and the motion granted. Parol evidence is admissible to resolve an ambiguity, not to create one. The tax clause is clear both in its language and its application. Its interpretation is a question of law for the court. The year 1966/67 was the “first year after the full assessed value * * * has been determined”. (Tobin v. Union News Co., 18 A D 2d 243, affd. 13 N Y 2d 1155.) Concur — Botein, P. J., Capozzoli, Tilzer, McGivern and McNally, JJ.